 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT WESLEY COWAN,                             Case No. 1:19-cv-00745-DAD
11                  Petitioner,                       DEATH PENALTY CASE
12          v.                                        ORDER APPOINTING COUNSEL
13   RONALD DAVIS, Warden of California
     State Prison at San Quentin,
14
                    Respondent.
15

16

17

18

19
20          On May 28, 2019, petitioner Robert Wesley Cowan, a state prisoner facing capital

21 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing applications for

22 appointment of counsel to represent him, stay of execution and to proceed in forma pauperis.

23          On May 29, 2019, the court issued an order referring the case to the Selection Board for

24 the Eastern District of California for recommendation of counsel, denying without prejudice

25 petitioner’s application for stay of execution and granting petitioner’s application to proceed in

26 forma pauperis.
27          On May 31, 2019, the Selection Board recommended that the Federal Defender be

28 appointed as sole counsel to represent petitioner. The court will adopt that recommendation.
                                                    1
 1       Accordingly,

 2       1.    The Federal Defender is appointed as counsel to represent petitioner for all

 3             purposes in this proceeding pursuant to 18 U.S.C. § 3599. See Local Rule 191(c).

 4       2.    The Clerk of the Court is directed to file under seal the Selection Board’s May 31,

 5             2019 letter to the court.

 6       3.    The Clerk of the Court is directed to serve copies of this order on the Federal

 7             Defender, 801 I Street, 3rd Floor, Sacramento, California, 95814, (Ph.) 916-498-

 8             6666, (Fax.) 916-498-6656, (Email) kelly_culshaw@fd.org; Ron Davis, Warden

 9             of San Quentin State Prison, San Quentin, CA 94964; and Kenneth Sokoler,

10             Supervising Deputy Attorney General, 1300 I Street, 14th Floor, Sacramento,

11             California,   95814,    (Ph.)   916-324-2785,   (Fax.)   916-324-2960,     (Email)

12             kenneth.sokoler@doj.ca.gov.

13 IT IS SO ORDERED.

14
      Dated:   June 5, 2019
15                                                  UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                2
